Freedman, J.,
concurring. While I agree with the result reached by the majority, I fail to see the logic in engaging in a discussion of the distinction between resemblance testimony and identification testimony in this case when the majority concludes, as it does, that the standard for determining the admissibility of both types of testimony, when an unnecessarily suggestive procedure is involved, is exactly the same.
If a distinction between resemblance and identification testimony is a distinction worth making, there must be some reason for it. The United States Court of Appeals for the Fourth Circuit, in one of the cases relied on by the majority, recognized the reason for the distinction when it said: “Aside from police deterrence, *33the spirit of [the exclusionary rule] is to prevent the conviction of those who may be innocent when a susceptible witness is unfairly allowed to conclude, ‘he is the guilty one.’ It is far less dangerous to admit testimony, as was done here, that the malefactor was ‘dark haired’ and ‘had a brown coat on’ and ‘looked something like [the defendant],’ which was the gist of [the witness’] testimony.” Patler v. Slayton, 503 F.2d 472, 476-77 (4th Cir. 1974). In other words, because resemblance testimony is potentially less damaging to a defendant than identification testimony, since it is not as likely to lead to a conviction, there is less reason to suppress resemblance testimony, even though an unnecessarily suggestive procedure may have been involved.
Given this reason for the distinction between resemblance and identification testimony, it does not logically follow, as the majority in this case has concluded, that the test for determining the admissibility of resemblance testimony when an unnecessarily suggestive procedure is involved is identical to the test used to determine the admissibility of identification testimony derived from the same unnecessarily suggestive procedure. I would suggest that its admissibility might hinge on some lesser showing of reliability than that required for identification testimony, leaving to the jury the weight to be afforded such testimony if admitted into evidence.
It is not necessary, however, in this case to reach the issue of what such lesser threshold might be for the admissibility of resemblance testimony in conjunction with an unnecessarily suggestive procedure. I would conclude that because Robert Trerice’s testimony satisfies the stricter scrutiny of the test used for identification testimony, the trial court properly admitted his testimony into evidence in this case.
With the exception stated above, I agree with all other aspects of the majority opinion.